

116 HR 1137 IH: To amend the Water Resources Development Act of 1986 to repeal the authority relating to reprogramming during national emergencies.
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1137IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. Garamendi (for himself, Mr. Cisneros, Ms. Velázquez, Mr. Bera, Mr. Gomez, Mr. Takano, Mr. Lowenthal, Mr. Rouda, Mr. Carbajal, Mr. Huffman, Ms. Eshoo, Mr. Vargas, Ms. Roybal-Allard, Mr. Soto, Ms. Lofgren, Ms. Matsui, Mr. Serrano, Mrs. Napolitano, Ms. Plaskett, and Mr. Harder of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 1986 to repeal the authority relating to
			 reprogramming during national emergencies.
	
 1.Repeal of reprogramming authoritySection 923 of the Water Resources Development Act of 1986 (33 U.S.C. 2293) is repealed. 